          Case 4:19-cr-00559-JST Document 34 Filed 02/14/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT of CALIFORNIA

                                   CRIMINAL MINUTES

 Judge:             Jon S. Tigar                        Time in Court:     2 minutes
 Date:              February 14, 2020
 Case No.:          4:19-cr-00559-JST-1

 United States of America            v.        FGL Moon Marshal Limited
                                               Defendant (1) - Present,
                                               With Counsel: John Giffin
                                               Unix Line Pte, Ltd.,
                                               Defendant (2) - Present
                                               With Counsel: John Giffin
                                               Gilbert Fajardo Dela Cruz
                                               Defendant (3) – Presence waived per minute
                                               order dated 1/31/20.


 U.S. Attorney: Katherine Lloyd-Lovett
 Probation Officer: N/A


 Courtroom Deputy Clerk: Mauriona Lee                   Reporter: Raynee Mercado


                                     PROCEEDINGS
Change of plea – not held.


                                   RESULT OF HEARING

   1. Case Continued to February 26, 2020 at 9:30 a.m. for Change of Plea as to the
      corporation defendants.
   2. Time excluded through February 26, 2020 for effective preparation of counsel. The
      Government is to prepare a proposed order.
